Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-6, drawn to a manufacturing method of preparing an engine valve, classified in class C21D8/005 in the reply filed on 07/26/2022 is acknowledged without traverse. Claims 7-12 are withdrawn from consideration as non-elected claims, claims 1-6 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation of “…grinding the surface of the hollow valve to perform surface treatment between the hollowed-out processing and the nitride-heating” is suggested to be amended as “…grinding the surface of the hollow valve .  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant claim, 1) Claim 1 recites the limitation "grinding a neck of the nitride-heated valve to remove a nitride layer" in line 6 of claim 1. There is insufficient antecedent basis for this limitation in the claim, which is suggested to be amended as "grinding a neck of the nitride-heated hollow valve to remove a nitride layer of the neck". 2) the limitation of “neck” is not clear, which need further definition according the disclosure in Fig.2 of the instant specification. For examination purpose, the claimed “neck” is considered as a region (between valve stem and valve head) between the inlet which has the largest diameter of the valve (valve head) and strait valve stem. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant claim, Claim 4 recites the limitation "the neck to be grinded is …" in line 1 of claim 4.  There is insufficient antecedent basis for this limitation in the claim, which is suggested to be amended as "the neck of the nitride-heated hollow valve to be grinded is …".
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant claim, Claim 1 recites the limitation "grinding the surface of the neck by 30 to 70 m in depth" in line 6 of claim 1.  There is insufficient antecedent basis for this limitation in the claim, which is suggested to be amended as "grinding the surface of the neck of the nitride-heated hollow valve by 30 to 70 m in depth ".

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 4 depends on claim 1. Claim 1 indicates “grinding a surface of a neck…”, which means whole “neck”, however, claim 4 indicates “the neck to be grinded is disposed 10-40 mm away from an inlet which has a largest diameter of the valve”, which is considered just a part of the “neck”, which is outside the “neck” range as claimed in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al (CN 103990944 A1, listed in IDS filed on 5/19/2020, with on-line translation, thereafter PG’944) in view of Narasimhan et al (US-PG-Pub 2004/0261746 A1, thereafter PG’746).
Regarding claim 1, CN’944 teaches a method for manufacturing a hollow sodium inflating valve with a closed disc end for combustion engine applications (Abstract, Figs., claims, examples of CN’944), which reads on the method of preparing an hollow engine valve as claimed in the instant claim. CN’944 teaches forging elongated bar valve material in mold under 1100 ± 50oC to form a valve shape, drilling the valve center-hole, surface treatment, and nitriding to improve the hardness of the engine valve stem surface and the dish conical surface (claims and embodiments of CN’944), which reads on the process steps of hot forging, hollowing, and nitriding process as recited I the instant claim. The forging temperature 1100 ± 50oC overlaps the claimed temperature range of 1150-1250oC as claimed in the instant claim, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize forging temperature from the disclosure of CN’944 as claimed since CN’944 teaches the same hollow engine valve throughout whole disclosing range. CN’944 does not specify aging and grinding process as claimed in the instant claim. PG’746 teaches a manufacturing process of manufacturing a hollow composite lightweight engine poppet valve with hardened steel material (abstract, par.[0011], Fig.5., par.[0023], and claim 11 of PG’746). PG’746 teaches aging process (par.[0034] of PG’746) and PG’746 specify not be limited to cutting-off, taking down, turning or grinding the material (par.[0040] of PG’746). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose aging process and proper grinding process for the valve as demonstrated by PG’746 in the process of CN’944 since both CN’944 and PG’746 teach the same hollow engine valve throughout whole disclosing range, and PG’746 that the valve is capable of operating at high temperatures and in a corrosive environment (par.[0002] of PG’746).
Regarding claim 2, PG’746 teaches age hardening temperature of about 704 oC to about 760 oC for a minimum to about two hours (par.[0034] of PG’746), which overlaps the claimed aging conditions as recited in the instant claim. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the aging conditions from the disclosures of PG’746 in the process of CN’944 since both CN’944 and PG’746 teach the same hollow engine valve throughout whole disclosing range, and PG’746 specify that the valve is capable of operating at high temperatures and in a corrosive environment (par.[0002] of PG’746).
Regarding claim 3, CN’944 teaches forging elongated bar valve material in mold under 1100 ± 50oC to form valve shape (claims and embodiments of CN’944), which overlaps the claimed temperature range of 1150-1250oC as claimed in the instant claim. But CN’944 does not specify the claimed heating time as recited in the instant claim. PG’746 teaches a heat treatment at temperature 1093-1150oC for a minimum to about twenty minutes (par.[0034] of PG’746). A minute disclosed by PG’746 is very close to the 25 seconds as claimed in the instant claim. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the heating time from the disclosures of PG’746 in the process of CN’944 since both CN’944 and PG’746 teach the same hollow engine valve throughout whole disclosing range and this time period is further considered as experimental parameter which can be obtained through undue experimental test. PG’746 specify that the valve is capable of operating at high temperatures and in a corrosive environment (par.[0002] of PG’746). 
Regarding claim 6, PG’746 specify grinding the material for proper valve (par.[0040] of PG’746).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734